Citation Nr: 0736819	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by: Pennsylvania Adjutant General's 
Office


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
October 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from am August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which, in part, denied service 
connection for chronic low back pain and a heart murmur.

The Board notes that in the veteran's July 2004 notice of 
disagreement (NOD) the veteran stated that she disagreed with 
the RO's August 2003 decision regarding her back and heart 
condition.  However, in her June 2005 VA-Form 9, the veteran 
indicated that she also wanted to appeal the issues of 
anemia, hypertension and sinusitis.  

In an August 2006 letter, the RO notified the veteran that 
her NOD for the issues of entitlement to service connection 
for anemia, hypertension and sinusitis was not timely filed 
as it was received more than a year after the August 2003 
rating decision.  

The RO informed the veteran that if she wanted to reopen her 
claim for entitlement to service connection for these issues 
she should inform VA with attached documentation provided 
with the August 2006 letter.  She was also informed of her 
right to appeal the determination that the NOD was not 
timely.  The veteran has not responded to this 
correspondence.  Therefore, there are no current claims to 
reopen the issues of service connection for anemia, 
hypertension and sinusitis.

Additionally, the record reflects that the veteran was 
scheduled to testify before a Veterans Law Judge sitting at 
the RO (Travel Board hearing) in August 2007, but that she 
failed to report for this hearing.  The hearing request is 
deemed withdrawn.  38 C.F.R. § 20.702(d) (2002).

The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A functional heart murmur was shown in service; there is no 
competent evidence that the veteran currently has disability 
from a heart murmur. 



CONCLUSION OF LAW

Disability from a heart murmur was not incurred in or 
aggravated by military service and may not be presumed to be 
of service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter issued in February 2005 the RO notified the 
veteran of the evidence needed to substantiate her claim for 
service connection.  The letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, the February 2005 VCAA 
letter contained a notation that the veteran should tell VA 
about any additional evidence or information.  This statement 
served to advise the veteran to submit any evidence in her 
possession pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The first three elements of Dingess notice are satisfied by 
the February 2005 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date until a July 
2007 letter.  Since the claim is being denied, no rating is 
being given and no effective date is being set.  She is, 
therefore, not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

There was a timing deficiency with the February 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records; nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating her claim.

The veteran also underwent a VA examination in June 2003. 
  
The facts relevant to the veteran's claim have thus been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").
 
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Entitlement to service connection for a heart murmur.

Factual Background

The veteran's February 1991 enlistment examination was 
negative for a heart murmur.

In December 1994, the veteran presented with low back and 
abdominal pain.  It was noted that on her physical 
examination she had a grade II/IV systolic ejection murmur.  
The veteran denied any previous related systems.  

In August 2000 the veteran underwent an echocardiographic 
evaluation (EKG).  The results of the EKG were normal chamber 
sizes, normal left ventricular function and no valve 
abnormality identified.  The treating doctor stated that the 
systolic murmur was probably "a simple flow murmur."

In June 2003 the veteran underwent a VA examination.  The 
veteran denied any cardiac diseases and it was reported that 
the murmur had been evaluated with no pathology found.  It 
was the veteran's understanding that this was "a normal 
functional murmur."  There was no chest pain, hypertension, 
palpitations, syncope or dizziness.  There was no lower 
extremity edema.  The examiner noted that the veteran had a 
temporary profile briefly when findings of her heart murmur 
first became apparent.  The examiner also noted that the last 
EKG in August 2000 was normal.  The diagnosis was a benign 
systolic heart murmur with a normal EKG.

Analysis

The evidence shows the veteran was diagnosed with a Grade 
II/IV SEM (systolic ejection murmur) while in service in 
December 1994.  The element of an in-service injury is 
therefore satisfied. 

However, an August 2000 EKG was interpreted as normal and no 
diagnosis of a cardiovascular disability was shown.  
Additionally, the June 2003 VA examination revealed that the 
veteran had a benign systolic heart murmur and that it was 
the veteran's understanding that this was a normal functional 
murmur.  A functional murmur is defined as "a cardiac murmur 
generated in the absence of organic cardiac disease."  
Dorland's Illustrated Medical Dictionary, 1182 (30th ed. 
2003). 

In order to establish service connection, a claimant must 
have a current disability.  Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists at the time of a claim).  

While the record documents that a heart murmur was identified 
in service, all of the in-service and post-service medical 
evidence is to the effect that the murmur causes no 
disability.  The veteran has not reported any specific 
symptomatology, and as a lay person she lacks the medical 
expertise to say that any specific symptom is the result of 
the murmur as opposed to other causes.  On her substantive 
appeal she wrote that she had "symptoms of all this 
conditions [sic] that I mentioned" (meaning all the 
conditions for which she had claimed service connection), but 
she reported no specific disability related to the murmur.  
The examination also indicates that she reported no current 
symptomatology.  

A review of the record fails to disclose any current 
disability from the heart murmur.  Because there is no 
evidence of a heart murmur disability or other heart disease, 
no such disability can be found to be connected to service 
directly.  Accordingly, service connection is not warranted 
for a heart murmur or "a heart problem" as claimed. 

VA will resolve doubt in favor of the veteran when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because there is no 
evidence of a current disability, and the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a heart murmur is 
denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Service medical records show complaints of abdominal and back 
pain in 1994.  In April 2002, she presented with complaints 
of back pain, and was found to have right sacroiliac joint 
dysfunction.  In August 2002 the veteran presented with 
complaints of lower back pain that had bothered her on and 
off for a long time.  She was found to have chronic lumbago.

In her substantive appeal the veteran contended that her low 
back pain was chronic and had not resolved.  These 
contentions together with the service medical records satisfy 
the requirements for obtaining a VA examination.  A VA 
examination is needed to obtain a competent opinion as to 
whether there is a current back condition related to the 
veteran's service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether she has 
a current back disability that is related 
to service.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current back 
condition and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that any back 
condition began in service or is 
otherwise the result of a disease or 
injury in service.  The examiner should 
provide a rationale for these opinions.

2.  Then re-adjudicate the claim.  If any 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning them to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


